                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                         CASE NO. 4:17-CR-00293-31 BSM

THOMAS I. PLAISANCE, JR.                                                       DEFENDANT

                                          ORDER

       Thomas I. Plaisance, Jr.’s motion to sever [Doc. No. 934] pursuant to Federal Rules

of Criminal Procedure 14 is denied because he cannot show “real prejudice” will result from

a failure to sever. United States v. Davis, 534 F.3d 903, 916–17 (8th Cir. 2008) (real

prejudice is when (a) one defense is irreconcilable with that of co-defendants, or (b) the jury

will be unable to compartmentalize the evidence as it relates to separate defendants).

       IT IS SO ORDERED this 28th day of May 2019.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
